DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-5, 7-16, 18, and 20 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Amalaha (US 2009/0287305 A1) which teaches a blood pump system comprising: a total artificial heart (TAH) comprising: first and second artificial heart pumps; and first and second pump actuation means that are each configured to actuate a respective one of the first and second artificial heart pumps; and a housing device comprising: [[a] first and second artificial heart pump receiving parts that are each configured to receive and partly enclose a respective one of the first and second artificial heart pumps; and first and second pump actuation means enclosing parts that are each configured to partly enclose a respective one of the First and second pump actuation means, wherein said artificial heart pump receiving parts and pump actuation means enclosing parts are arranged to connect to each other in a leak-free manner; characterized in that each artificial heart pump comprises a valve cylinder movably arranged inside said pump receiving part, wherein said cylinder has a valve plane provided with a valve, said valve plane dividing said valve cylinder into an artificial atrium and an artificial ventricle, however, Amalaha fails to teach wherein said flexible lining material is connected to an Atlanta .3302 (26 v1ATTORNEY DOCKET NO. 37441.00390 1 APPLICATION NO. 16/074,964upper cylinder junction arranged between said upper cover and a top edge of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774